PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/758,586
Filing Date: 23 Apr 2020
Appellant(s): KONINKLIJKE PHILIPS N.V.



__________________
Eric G. Halsne
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed on March 29, 2022.
(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated on January 03, 2022 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

The following ground(s) of rejection are applicable to the appealed claims.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: Claim 9 lacks antecedent basis. Applicant describes “[t]o account for boundary effects where echoes are returned from points near the vessel wall, and are thus likely to be a mix of flow and tissue signals, the returning echoes can be weighted by the intensity of the power Doppler characteristic of each echo, thereby weighting signals from the lumen boundary less than those more in the interior of the vessel.” See 0017. This is substantially different than claim 9, unless the claim construction of claim 8 is actually the meaning of this sentences in Spec. 0017. The examiner will interpret claim 8 as explained in Spec. 0017. 
In response to Applicant’s argument on page 5, the Examiner disagrees. There is nothing in para 0017 indicating any relations to velocity values in the vessel. Whatever purpose it might be, it is not in para 0017, specifically, flow velocity. 




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-4 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fan et al. (US 2014/0236011, hereinafter Fan ‘011).
In re claim 1, Fan ‘011 teaches an ultrasonic diagnostic imaging system for assessing the degree of stenosis of a vessel caused by an obstruction, the ultrasonic diagnostic imaging system comprising: an ultrasound probe adapted to acquire three-dimensional ultrasound data from blood flow in the vessel; a 3D data memory coupled to the ultrasound probe (0020, 0028), and adapted to store the three- dimensional ultrasound data from blood flow in the vessel (0020, 0021-0022, 0028); a volume flow calculator, coupled to the 3D data memory, and adapted to compute a volume flow measurement at an unobstructed point of the vessel (0035, 0085, note that normal is an area of unobstructed points of a vessel); a Doppler processor, coupled to the ultrasound probe and responsive to ultrasound data from blood flow in the vessel, and adapted to produce a velocity measurement at the stenosis of the vessel (0036); and an occlusion calculator, responsive to the volume flow measurement and the velocity measurement (0035, 0036), and adapted to produce a measurement of the flow reduction caused by the stenosis based on a quotient of the velocity measurement at the stenosis of the vessel and the volume flow measurement at the unobstructed point of the vessel (0038-0040). Note that equations 4 and 5 shows just the quotient of velocity measurement at the stenosis of the vessel and the volume flow measurement at the unobstructed point (normal) of the vessel. However, it would have been obvious from equation 1 of Fan ‘011 that Vnormal= Qnormal/Areanormal. Hence, Vnormal/Vstenosis of equations 3, 4 or 5 can be made as:                         
                            
                                
                                    
                                        
                                            V
                                        
                                        
                                            n
                                            o
                                            r
                                            m
                                            a
                                            l
                                        
                                    
                                
                                
                                    
                                        
                                            V
                                        
                                        
                                            s
                                            t
                                            e
                                            n
                                            o
                                            s
                                            i
                                            s
                                        
                                    
                                
                            
                            =
                            
                                
                                    
                                        
                                            Q
                                        
                                        
                                            n
                                            o
                                            r
                                            m
                                            a
                                            l
                                        
                                    
                                    /
                                    
                                        
                                            A
                                            r
                                            e
                                            a
                                        
                                        
                                            n
                                            a
                                            r
                                            m
                                            a
                                            l
                                        
                                    
                                
                                
                                    
                                        
                                            V
                                        
                                        
                                            s
                                            t
                                            e
                                            n
                                            o
                                            s
                                            i
                                            s
                                        
                                    
                                
                            
                        
                    .
Hence, it is obvious that this new equation reads on “produce a measurement of the flow reduction caused by the stenosis based on a quotient of the velocity measurement at the stenosis of the vessel and the volume flow measurement at the unobstructed point of the vessel.” And that one of ordinary skill in the art would able to manipulate simple math equation to obtain the equation as part of normal mathematical operation. 
In re claim 2, Fan ‘011 teaches wherein the occlusion calculator is further adapted to produce a measurement of the degree of stenosis of the vessel (0039-0040, note that a percentage is a degree).
In re claim 3, Fan ‘011 teaches wherein the occlusion calculator is further adapted to produce a measurement of the percent reduction of the area of a lumen of the vessel caused by the stenosis (0039-0040).
In re claim 4, Fan ‘011 teaches wherein the occlusion calculator is further adapted to produce a measurement of the area of a residual lumen of the vessel (0036, note that the Areastenosis is the same definition as Applicant’s “residual lumen at the stenosis”, see para 0013).
In re claim 10, Fan ‘011 teaches wherein the Doppler processor further comprises a spectral Doppler processor (0067).

Claims 5, 6, 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fan ‘011 in view of Li (US 2003/0114756, hereinafter Li ‘756).
In re claim 5, Fan ‘011 fails to teach wherein the volume flow calculator is further adapted to calculate the sum or integral of velocity values of a virtual surface intersecting the vessel and wherein the virtual surface is obtained by obtaining a three-dimensional Doppler image in a narrow sample volume equidistant from a two-dimensional array transducer accommodated in the probe. 
Li ‘756 teaches wherein the volume flow calculator is further adapted to calculate the sum or integral of velocity values of a virtual surface intersecting the vessel and wherein the virtual surface is obtained by obtaining a three-dimensional Doppler image in a sample volume equidistant from a two-dimensional array transducer accommodated in the probe (0008, 0018, fig. 1, 2, and 3). Note that Li ‘756’s figs. 1-2 are the exact same figures as Applicant’s fig. 3 and 4 with respect to Applicant’s claim 5 and Spec. 0016. 
It would have been prima facie obvious to one of ordinary skills in the art at the time of invention to modify the method/device of Fan ‘011 to include the features of Li ‘756 in order to accurately portray blood flow in two dimensions so that volume flow rate can be easily and quickly calculated, and which can quickly and easily segment the image to delineate the boundary between blood flow and vessel walls.
In re claim 6, Li ‘756 teaches wherein the virtual surface further comprises a spherical virtual surface (0008, 0018, 0019, 0022, 0023, etc.). 
In re claim 8, Li ‘756 teaches wherein the volume flow calculator is further adapted to calculate the sum or integral of Doppler velocity values located on a virtual surface intersecting the vessel (0007, 0009, 0011, 0027, 0028). 

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fan ‘011 and Li ‘756 in view of Ma et al. (US 2005/0283075, hereinafter Ma ‘075) or Gill (US 6,663,568, hereinafter Gill ‘568).
In re claim 9, Fan ‘011 and Li ‘756 fail to teach wherein the velocity values are weighted in proportion to power Doppler values calculated for locations corresponding to locations of the velocity values in the vessel. 
Ma ‘075 teaches wherein the velocity values are weighted in proportion to power Doppler values calculated for locations corresponding to locations of the velocity values in the vessel (0030, 0043, 0052, 0054-0056, 0060). 
OR Gill ‘568 teaches wherein the velocity values are weighted in proportion to power Doppler values calculated for locations corresponding to locations of the velocity values in the vessel (abstract, col. 1, lines 43-48, and rest of the document).
It would have been prima facie obvious to one of ordinary skills in the art at the time of invention to modify the method/device of Fan ‘011 to include the features of Li ‘756 in order to accurately portray blood flow in two dimensions so that volume flow rate can be easily and quickly calculated, and which can quickly and easily segment the image to delineate the boundary between blood flow and vessel walls, and to include the features of Ma ‘075 in order to provide a sense of front and back region of the objects, or to include the features of Gill ‘568 in order to provide for non-invasive real time ultrasonic measurement of the blood volume flow rate in blood vessels with a high accuracy and high degree of robustness ideally utilizing standard hardware available with only software modification.

Claims 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fan ‘011 in view of Feldman et al. (US 5,690,115, hereinafter Feldman ‘115).
In re claim 11, Fan ‘011 fail to teach wherein the spectral Doppler processor further comprises a time averaged mean velocity calculator.
Feldman ‘115 teaches Doppler processor further comprises a time averaged mean velocity calculator (col. 3, lines 15-18).
It would have been prima facie obvious to one of ordinary skills in the art at the time of invention to modify the method/device of Fan ‘011 to include the features of Feldman ‘115 in order to provide better statistical velocity calculation, evaluation and measurement.
In re claim 12, Fan ‘011 teaches wherein the occlusion calculator is further adapted to compute the quotient of a [time averaged mean] velocity value and a volume flow measurement (0035-0036, note that equation 1: Q = V x Area => Area = Q/V).
Fan ‘011 fails to teach a time average mean velocity. 
Feldman ‘115 teaches a time averaged mean velocity (col. 3, lines 15-18).
It would have been prima facie obvious to one of ordinary skills in the art at the time of invention to modify the method/device of Fan ‘011 to include the features of Feldman ‘115 in order to provide better statistical velocity calculation, evaluation and measurement.

(2) Response to Argument

Appellant's arguments filed on March 29, 2022, have been fully considered but they are not persuasive. 

Responses to Argument A
This is an objection. This objection is not determinative of the rejection of claim 9. Hence, the objection is not appealable to the Board. A petition for the objection might be available. See MPEP 1201; also See In re Hengehold, 440 F.2d 1395, 1403, 169 USPQ 473, 479 (CCPA 1971) and Ex parte Frye, 94 USPQ2d 1072, 1078 (Bd. Pat. App. & Int. 2010)(precedential). Some matters which have been determined to be petitionable and not appealable include: a requirement for restriction or election of species, finality, non-entry of amendments, and holdings of abandonment. As 37 CFR 1.181(f) states that any petition not filed within 2 months from the action complained of may be dismissed as untimely and since 37 CFR 1.144 states that petitions from restriction requirements must be filed no later than appeal, petitionable matters will rarely be present in a case by the time it is before the Board for a decision. In re Watkinson, 900 F.2d 230, 14 USPQ2d 1407 (Fed. Cir. 1990).

Responses to Argument B
In response to Appellant’s argument on page 9 that “[i]t is not possible to measure flow velocity in an imaged lumen cross-section with this configuration,” the Examiner disagrees. Appellant has not provided any evidence to support this statement. This is merely Appellant’s opinion. 

In response to Appellant’s argument on page 12 that “this new equation is not found in Fan, nor can it be calculated by Fan’s system,” the Examiner disagrees. First, the Examiner clearly rejected this equation under 35 U.S.C. 103. See Final Act. 3, #6. The Examiner further explained how mathematical equations of Fan can be substituted by one and other, which are all taught by Fan, to arrive at the equation claimed by the Appellant. See Final Act. 4, para 1. These simple mathematical equation substitutions are known to one of ordinary skill in the art. Furthermore, in claim 1, Appellant merely claims a processor or calculator to compute the same type of equations. See Claim 1, also see Spec. para 0013-0014, equations, 3-5. 

In response to Appellant’s argument on page 12 that “[o]ne skill in the art would not develop the new equation because it is incapable of being carried out by Fan,” the Examiner disagrees. First, it seems Appellant is arguing Fan teaches away from Appellant’s claim limitation. Yet, Appellant has failed to shown the language of Fan that teaches away from any claimed limitation. Secondly, it would be merely Appellant’s opinion that one skill in the art would not develop the new equation. As the Examiner has shown in the Office Action, the substitution is so simple that does not require any other advance mathematics but adding, subtracting, and multiplying. These are the most basic math operations. The Examiner hasn’t even used derivatives or differential equations. 

In response to Appellant’s argument on page 12 that “Fan is limited to calculating percent stenosis using only flow velocity measurements produced by his catheter’s forward-looking flow sensor .. the new equation is not shown or suggested by Fan, because it is impossible for Fan to use it,” the Examiner again wants to remind Appellant that this rejection is a 103. It is not 102. Appellant only claims a processor to calculate a value based on other values. Appellant has not claimed anything that would preclude Fan’s forward-looking flow sensor. 

In response to Appellant’s argument on page 10, and page 13 that “Fan’s processing subsystem 110 does not calculate volume flow,” Fan ‘011 teaches “the processing subsystem 110 may evaluate a group of transmitted and received signals along the scan line for estimating flow characteristics such as velocity, volume, and/or pressure.” See Fan ‘011, para 0031. Fan ‘011 teaches “the processing subsystem 110 may evaluate a combination of the structural information acquired using the image sensor 106 with volumetric information acquired using the flow sensor 107 to provide a more informed assessment of the target ROI.” See Fan ‘011, para 0033. The Examiner has shown that Fan ‘011 does calculate volume flow. Furthermore Appellant’s volume flow is Q = v*A, see Spec. para 0013, and equation 1. This is the SAME equation shown in Fan ‘011. See Fan ‘011, para 0035, equation 1. Claim 1 again only claims “a volume flow calculator …  to compute a volume flow measurement.” Fan ‘011’s calculator is shown to compute a volume flow measurement. 
Furthermore Fan ‘011 teaches V.sub.normal corresponds to the blood velocity measured in the normal segment of the blood vessel 102 and Area.sub.normal corresponds to the luminal area corresponding to the normal segment of the blood vessel 102 determined using IVUS images. So Fan teaches calculate volume flow, and Fan’s processor can calculate volume flow. Here for the normal volume flow. Similarly, Fan can also measure V.sub.stenosis. See Fan ‘011, para 0036. Hence, a person with any calculator or a computer with any processor, or a medical system with any calculator or processor can easily provide a quotient of the velocity measurement at the stenosis and the volume flow measurement at the normal point of the vessel.  
Hence, Fan ‘011 read on the claim 1. 

Responses to Arguments C and D
In response to Appellant’s argument on pages 14-15, the Examiner has again shown that claim 1 was rejected by Fan and therefore the arguments C and D are not persuasive.  

Responses to Argument E
In response to Appellant’s argument on page 16 that “[s]pectral doppler is not involved … there is no showing in any of the references or their combination of a spectral Doppler processor comprising a time average mean velocity calculator as called for by Claim 11,” the Examiner disagrees. Appellant is arguing against the references individually. One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Furthermore, Appellant has never distinguished how “a time averaged mean velocity calculator” uses any aspect of a “spectral” information. Appellant did not even specified how a spectral Doppler processor includes limitations that would be different than what Feldman teaches. Appellant has failed to point any functional or structure difference between the claimed invention and the prior art. Still furthermore, the Examiner clearly said that Fan teaches the spectral Doppler processor. See Final Act. Page 5, in re claim 10; also see Fan ‘011, para 0067. The only difference here is the further function, a time average mean velocity calculator claimed in claim 11, which is shown to be taught be Feldman. Hence, the combination of Fan and Feldman read on claim 11. 
In response to Appellant’s argument on pages 16-17, the Examiner has clearly shown and rebutted above that Fan teaches an occlusion calculator of claim 1, and that Fan can produce a volume flow measurement. See above Response to Argument B. Furthermore, the Examiner has shown that Feldman teach a time average mean velocity value. See Final Act. Page 8, in re claim 12. The Examiner has also provided the rational of substitute the velocity value with a time averaged mean velocity value. Hence, the combination of Fan and Feldman read on claim 12. 

In conclusion, claims 1-4 is properly rejected under 35 U.S.C. 103 as being unpatentable over Fan ‘011. And other dependent claims are also properly rejection over the combination of references and Fan ‘011 as shown in the Final Office Action dated on January 03, 2022.  


For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/BO JOSEPH PENG/Primary Examiner, Art Unit 3793                                                                                                                                                                                                        
Conferees:
/KEITH M RAYMOND/Supervisory Patent Examiner, Art Unit 3793                                                                                                                                                                                                                                                                                                                                                                                                                /NICHOLAS K WILTEY/
RQAS                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.